Exhibit 10.3

EXCHANGE AGREEMENT

among

MEDIAALPHA, INC.,

QL HOLDINGS LLC,

GUILFORD HOLDINGS, INC.

and

THE CLASS B-1 MEMBERS OF QL HOLDINGS LLC

Dated as of October 27, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1 DEFINED TERMS      1  

Section 1.01.

  

Definitions

     1  

Section 1.02.

  

Other Definitional and Interpretative Provisions

     4  

ARTICLE 2 EXCHANGE

     4  

Section 2.01.

  

Exchanges

     4  

Section 2.02.

  

Adjustment

     8  

Section 2.03.

  

Reservation of Class A Common Stock; Listing

     8  

Section 2.04.

  

Recapitalization

     8  

Section 2.05.

  

Removal of Impediments to Exchange

     9  

ARTICLE 3 TRANSFER RESTRICTIONS

     9  

Section 3.01.

  

General Restrictions on Transfer

     9  

Section 3.02.

  

Legends

     9  

Section 3.03.

  

Permitted Transferees

     9  

ARTICLE 4 OTHER AGREEMENTS; MISCELLANEOUS

     10  

Section 4.01.

  

Expenses

     10  

Section 4.02.

  

Notices

     10  

Section 4.03.

  

Permitted Transferees

     11  

Section 4.04.

  

Severability

     11  

Section 4.05.

  

Counterparts

     11  

Section 4.06.

  

Entire Agreement; No Third Party Beneficiaries

     11  

Section 4.07.

  

Further Assurances

     11  

Section 4.08.

  

Dispute Resolution

     11  

Section 4.09.

  

Governing Law

     11  

Section 4.10.

  

Consent to Jurisdiction

     11  

Section 4.11.

  

WAIVER OF JURY TRIAL

     12  

Section 4.12.

  

Amendments; Waivers

     12  

Section 4.13.

  

Assignment

     12  

Section 4.14.

  

Tax Treatment

     12  

Section 4.15.

  

Withholding

     13  

Section 4.16.

  

Distributions

     13  

Section 4.17.

  

Effective Date

     13  



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

among

MEDIAALPHA, INC.,

QL HOLDINGS LLC,

GUILFORD HOLDINGS, INC.

and

THE CLASS B-1 MEMBERS OF QL HOLDINGS LLC

EXCHANGE AGREEMENT, dated as of October 27, 2020 (this “Agreement”), among
MediaAlpha, Inc., a Delaware corporation (“Pubco”), QL Holdings LLC, a Delaware
limited liability company (the “Company”), Guilford Holdings, Inc., a Delaware
corporation (“Intermediate Holdco”) and the holders from time to time of
Class B-1 Units in the Company listed on Exhibit A hereto (collectively, the
“Class B-1 Members”). Capitalized terms used but not simultaneously defined are
defined in or by reference to Section 1.01.

W I T N E S S E T H:

WHEREAS, the parties hereto desire to provide for the exchange of Class B-1
Units (together with a transfer to Pubco (or Intermediate Holdco) of an
equivalent number of shares of Class B Common Stock), for shares of Class A
Common Stock (or, at Pubco’s election, cash) on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINED TERMS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Agreement” is defined in the preamble.

“Business Combination Transaction” is defined in the Amended and Restated
Certificate of Incorporation of Pubco.

“Business Day” means any day except a Saturday, Sunday, or other day on which
commercial banks in New York, New York are required or authorized by law to
close.

“Cash Consideration” means, with respect to any applicable Exchange, an amount
in cash equal to the product of (x) the number of Class B-1 Units to be
Exchanged, (y) the Exchange Rate in effect at the applicable Closing and (z) the
Class A Common Stock Value.



--------------------------------------------------------------------------------

“Class A Common Stock Value” means the last closing trade price for a share of
Class A Common Stock on the principal U.S. securities exchange or automated or
electronic quotation system on which the Class A Common Stock trades, as
reported by Bloomberg, L.P., or its successor, on the Trading Day immediately
prior to the applicable Closing, subject to appropriate and equitable adjustment
for any stock splits, reverse splits, stock dividends or similar events
affecting the Class A Common Stock. If the Class A Common Stock no longer trades
on a securities exchange or automated or electronic quotation system, then the
Class A Common Stock Value shall be determined in good faith by a majority of
the directors of Pubco that do not have an interest in the Class B-1 Units and
shares of Class B Common Stock to be Exchanged.

“Class A Common Stock” means shares of Class A common stock, par value $0.01 per
share, of Pubco.

“Class A-1 Units” is defined in the LLC Agreement.

“Class B Common Stock” means shares of Class B common stock, par value $0.01 per
share, of Pubco.

“Class B-1 Members” is defined in the preamble.

“Class B-1 Units” is defined in the LLC Agreement.

“Closing” is defined in Section 2.01(b)(i).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.

“Company” is defined in the preamble.

“Election Notice” is defined in Section 2.01(a)(iii).

“Exchange,” when used as a noun, has the meaning set forth in Section 2.01(a).
“Exchange,” when used as a verb, and “Exchanging,” when used as an adjective,
shall have correlative meanings.

“Exchange Rate” means the number of shares of Class A Common Stock for which one
Class B-1 Unit (together with one share of Class B Common Stock) is entitled to
be Exchanged. On the date hereof, the Exchange Rate shall equal 1, subject to
adjustment as provided in Section 2.02.

“Exchange Request” has the meaning set forth in Section 2.01(a)(ii).

“Founder Holdco” means QuoteLab Holdings, Inc., a Delaware corporation
classified as an S-corporation for U.S. federal income tax purposes.

“Founder Holding Vehicles” means, collectively, the Founder Trusts and Founder
Holdco.

“Founder Trusts” means OBF Investments, LLC, a Nevada limited liability company,
O.N.E. Holdings, LLC, a Washington limited liability company, and Wang Family
Investments LLC, a Washington limited liability company.

“Founders” means Steven Yi, Eugene Nonko and Ambrose Wang, together with their
respective Founder Holding Vehicles through which they indirectly hold Class B-1
Units.

 

2



--------------------------------------------------------------------------------

“Governmental Entity” means any court, administrative agency, regulatory body,
commission, or other governmental authority, board, bureau, or instrumentality,
domestic or foreign, and any subdivision thereof.

“Insignia” means Insignia QL Holdings, LLC, a Delaware limited liability
company, and Insignia A QL Holdings, LLC, a Delaware limited liability company.

“Intermediate Holdco” is defined in the preamble.

“IPO” means the initial public offering of shares of Pubco’s Class A Common
Stock.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements, or other restrictions on title or transfer of
any nature whatsoever.

“LLC Agreement” means the Fourth Amended and Restated Limited Liability Company
Agreement of the Company dated as of the date hereof.

“Lock-Up Period” means the 180-day period commencing with the pricing of the
IPO.

“Notice” is defined in Section 4.02.

“Permitted Transferee” is defined in the LLC Agreement.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity,
and any government or agency or political subdivision thereof.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof by and among Pubco, the Class B-1 Members and the other
parties thereto.

“Restricted Class A Common Stock” is defined in Section 3.01.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Stock Consideration” means, with respect to any applicable Exchange, a number
of shares of Class A Common Stock equal to the product of (x) the number of
Class B-1 Units being Exchanged and (y) the Exchange Rate in effect at the
applicable Closing.

“Stockholders Agreement” means the Stockholders Agreement dated as of the date
hereof by and among Pubco, WTM, Insignia and the Founders.

“Successors” is defined in Section 4.13.

“Tax Receivables Agreement” means the Tax Receivables Agreement dated as of the
date hereof by and among Pubco, the Company, White Mountains Insurance Group,
Ltd. and the Class B-1 Members.

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

“WTM” means White Mountains Investments (Luxembourg) S.à r.l, a Luxembourg
private limited company (société à responsabilité limitée).

 

3



--------------------------------------------------------------------------------

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
Any capitalized term used in any Exhibit and not otherwise defined therein has
the meaning ascribed to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, restated, modified or supplemented from time to time in accordance
with the terms thereof. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.

ARTICLE 2

EXCHANGE

Section 2.01. Exchanges. (a) Exchange Right of a Class B-1 Member. (i) Upon the
terms and subject to the conditions of this Article 2, each Class B-1 Member
may, at any time and from time to time, after the expiration or earlier
termination of the Lock-Up Period, elect to exchange in one or more exchanges no
fewer than the lesser of (x) 1,000 Class B-1 Units (together with an equivalent
number of shares of Class B Common Stock) and (y) 100% of the Class B-1 Member’s
Class B-1 Units (together with an equivalent number of shares of Class B Common
Stock) (excluding, for the avoidance of doubt, any Class B-1 Unit or share of
Class B Common Stock subject to vesting) for (I) the applicable Stock
Consideration, or, at the option of Pubco, (II) the applicable Cash
Consideration (any such exchange, an “Exchange”).

(ii) A Class B-1 Member shall exercise its right to effectuate an Exchange set
forth in Section 2.01(a)(i) by delivering to the Company, with a copy to Pubco
and Intermediate Holdco, a written notice (an “Exchange Request”) setting forth
the number of Class B-1 Units (together with an equivalent number of shares of
Class B Common Stock) such Class B-1 Member wishes to Exchange. An Exchange
Request may specify that the Exchange is to be (x) contingent (including as to
timing) upon (I) the consummation of a purchase by another Person (whether in a
tender or exchange offer, an underwritten offering or otherwise) of shares of
Class A Common Stock, or (II) the closing of an announced merger, consolidation
or other transaction or event, including a Business Combination Transaction, in
which the Class A Common Stock would be exchanged or converted or become
exchangeable for or convertible into cash or other securities or property,
(y) effective upon a specified future date and/or (z) effected with Pubco or
Intermediate Holdco pursuant to the first sentence of Section 2.01(b)(ii). The
applicable Class B-1 Member shall represent in the Exchange Request that such
Class B-1 Member owns or will own the Class B-1 Units and shares of Class B
Common Stock to be delivered at the applicable Closing pursuant to
Section 2.01(d)(i) and Section 2.01(d)(ii), free and clear of all Liens, except
as set forth therein and other than transfer restrictions imposed by or under
applicable securities laws and this Agreement and the LLC Agreement, and, if
there are any Liens on such Class B-1 Units or shares of Class B Common Stock
identified in the Exchange Request, such Class B-1 Member shall covenant that it
will deliver at the applicable Closing evidence reasonably satisfactory to the
Company that all such Liens (other than transfer restrictions imposed by or
under applicable securities laws and this Agreement and the LLC Agreement) have
been released.

 

4



--------------------------------------------------------------------------------

(iii) Within three Business Days following the Business Day on which the
Company, Intermediate Holdco and Pubco receive an Exchange Request, Pubco shall
give written notice (the “Election Notice”) to the Company or Intermediate
Holdco, as applicable, copying the Exchanging Class B-1 Member, of its intention
to deliver, at its election, either the applicable Stock Consideration or the
applicable Cash Consideration in connection with the Exchange; provided that if
Pubco does not timely deliver an Election Notice, Pubco shall be deemed to have
elected to deliver the applicable Stock Consideration; provided further that if
the applicable Exchange Request specifies any of the contingencies set forth in
Section 2.01(a)(ii)(x) above, Pubco shall not have the right to elect to deliver
Cash Consideration.

(iv) Any Class B-1 Member that has delivered an Exchange Request may revoke or
amend such Exchange Request at any time prior to 5:00 p.m. New York time on the
Business Day immediately prior to the Closing of the applicable Exchange by
delivery of a notice to the Company specifying (A) the number of Class B-1 Units
(and an equivalent number of shares of Class B Common Stock) revoked, (B) the
number of Class B-1 Units (and an equivalent number of shares of Class B Common
Stock) as to which the Exchange Request remains in effect, if any, and (C) if
such Class B-1 Member so determines, the new future date on which the proposed
Exchange is to be effective or any other new or revised information pertaining
to the Exchange Request. Notwithstanding anything in the foregoing to the
contrary, a Class B-1 Member may revoke or amend any Exchange Request at any
time prior to the scheduled Closing so long as such Class B-1 Member reimburses
all out-of-pocket costs incurred by Pubco, Intermediate Holdco or the Company
with respect to such requested Exchange.

(v) If Pubco enters into an agreement to consummate a Business Combination
Transaction, Pubco shall give each Class B-1 Member at least ten Business Days’
notice prior to the anticipated closing thereof and, upon the delivery by a
Class B-1 Member of an Exchange Request, Pubco shall cause such agreement to
(and shall not enter into any such agreement unless it does) provide that such
Class B-1 Member shall be entitled to Exchange its Class B-1 Units (together
with an equivalent number of shares of Class B Common Stock) immediately prior
to the closing of the Business Combination Transaction in order for such
Class B-1 Member to be able to receive the amount and type of consideration
payable pursuant to such Business Combination Transaction to holders of Class A
Common Stock. If any Person commences a tender offer or exchange offer for any
of the outstanding shares of Pubco’s stock, Pubco shall entitle such Class B-1
Member, upon the delivery by such Class B-1 Member of an Exchange Request, to
Exchange its Class B-1 Units (together with an equivalent number of shares of
Class B Common Stock) immediately prior to and contingent upon the consummation
of such tender offer or exchange offer in order for such Class B-1 Member to
participate in such tender offer or exchange offer. Notwithstanding anything to
the contrary in the foregoing, in the event that board of directors of Pubco
approves a Business Combination Transaction and determines in good faith that
such Business Combination Transaction involves a bona fide third party and is
not for the primary purpose of causing an Exchange hereunder, then upon at least
ten Business Days’ notice, the mandatory Exchange of all outstanding Class B-1
Units (together with an equivalent number of shares of Class B Common Stock)
shall occur in accordance with the following sentence. The Closing for any
Exchange pursuant to this Section 2.01(a)(v) shall occur immediately prior to,
but remain subject to the consummation immediately after of, the Business
Combination Transaction, tender offer or exchange offer, as applicable, and such
Exchange shall be null and void if such Business Combination Transaction, tender
offer or exchange offer, as applicable, shall fail to be consummated.

 

5



--------------------------------------------------------------------------------

(vi) Upon a Class B-1 Member exercising its right to Exchange or the occurrence
of an Exchange as a result of a Business Combination Transaction, (A) Pubco,
Intermediate Holdco or the Company, as applicable, shall take such actions as
may be required to ensure that such Class B-1 Member receives the applicable
Stock Consideration or Cash Consideration that such Exchanging Class B-1 Member
is entitled to receive in connection with such Exchange pursuant to this
Section 2.01, and (B) unless otherwise required by applicable law, such Exchange
shall be treated for purposes of the Tax Receivables Agreement as an “Exchange”
(as such term is defined in the Tax Receivables Agreement).

(b) Closing. (i) Subject to the terms and conditions hereunder and unless
expressly provided otherwise herein, an Exchange pursuant to Section 2.01(a)
shall be effected on the later of (x) the fourth Business Day after the Company,
Intermediate Holdco and Pubco receive the applicable Exchange Request, (y) the
future date as specified in the applicable Exchange Request or (z) the date on
which the conditions included in the applicable Exchange Request have been
satisfied or waived (such later date, the “Closing”).

(ii) In connection with any Exchange pursuant to Section 2.01(a)(i), unless
otherwise directed by the Exchanging Class B-1 Member in the Exchange Notice,
the Company may elect to cause Pubco or Intermediate Holdco to effect the
Exchange and deliver to the Exchanging Class B-1 Member the applicable Stock
Consideration or Cash Consideration that such Class B-1 Member is entitled to
receive pursuant to Section 2.01(d)(v). In all other cases, the Company shall
effect the Exchange and, at the time of the Closing of any such Exchange, Pubco
shall contribute to Intermediate Holdco, which shall then contribute to the
Company, the applicable Stock Consideration or Cash Consideration that such
Class B-1 Member is entitled to receive pursuant to Section 2.01(d)(v).

(iii) Upon the occurrence of a Closing, (A) all rights of the Exchanging
Class B-1 Member as holder of the Class B-1 Units (and the equivalent number of
shares of Class B Common Stock) being Exchanged shall terminate (excluding, for
the avoidance of doubt, any rights under Section 5.02(b) of the LLC Agreement
and Section 4.16 of this Agreement), (B) the shares of Class B Common Stock
delivered at the Closing shall be automatically cancelled on the books and
records of Pubco and shall no longer be deemed to be issued and outstanding
capital stock of Pubco, (C) the Class B-1 Units delivered at the Closing to the
Company, Intermediate Holdco or Pubco, as applicable, shall automatically be
cancelled on the books and records of the Company and shall no longer be deemed
to be issued and outstanding membership interests of the Company and (D) unless
Pubco has elected to deliver Cash Consideration, (x) such Exchanging Class B-1
Member, or such other Person in whose name such Exchanging Class B-1 Member has
requested the shares be registered, shall be treated for all purposes as the
holder of the applicable Stock Consideration delivered at the Closing and
(y) the Company shall issue to Intermediate Holdco a number of Class A-1 Units
equivalent to the applicable Stock Consideration. Any Stock Consideration to be
received in the Exchange shall be registered in such names and in such
denominations as the Exchanging Class B-1 Member shall request in writing not
later than one Business Day prior to Closing.

(c) Closing Conditions. (i) The obligation of any of the parties to consummate
an Exchange pursuant to this Section 2.01 shall be subject to the condition that
there shall be no injunction, restraining order or decree of any nature of any
Governmental Entity that is then in effect that restrains or prohibits the
Exchange.

(ii) The obligation of the Company, Intermediate Holdco and Pubco to consummate
an Exchange pursuant to this Section 2.01 shall be subject to (A) the delivery
by the Exchanging Class B-1 Member of the items specified in clauses (i), (ii)
and (iii) of Section 2.01(d) and (B) the good faith determination by Pubco that
such Exchange would not be prohibited by applicable law or regulation and would
not violate any contract, commitment, agreement, instrument, arrangement,
understanding, obligation or undertaking to which the Company, Intermediate
Holdco or Pubco is subject.

 

6



--------------------------------------------------------------------------------

(d) Closing Deliveries. At or prior to each Closing, with respect to each
Class B-1 Member that requests the Exchange contemplated for such Closing:

(i) to the extent that such Class B-1 Member’s Class B-1 Units are certificated,
such Class B-1 Member shall deliver to the Company, Intermediate Holdco or
Pubco, as applicable, one or more certificates representing the number of
Class B-1 Units specified in the applicable Exchange Request (or an affidavit of
loss in lieu thereof in customary form, without any requirement to post a bond
or furnish any other security), accompanied by security transfer powers, in form
reasonably satisfactory to the Company, Intermediate Holdco or Pubco, as
applicable, duly executed in blank by such Class B-1 Member or such Class B-1
Member’s duly authorized attorney, to be Exchanged based on the Exchange Rate in
effect at the applicable Closing;

(ii) to the extent such Class B-1 Member’s shares of Class B Common Stock are
certificated, such Class B-1 Member shall deliver to the Company, Intermediate
Holdco or Pubco, as applicable, one or more certificates representing the number
of shares of Class B Common Stock specified in the applicable Exchange Request
(or an affidavit of loss in lieu thereof in customary form, without any
requirement to post a bond or furnish any other security), accompanied by
security transfer powers, in form reasonably satisfactory to the Company,
Intermediate Holdco or Pubco, as applicable, duly executed in blank by such
Class B-1 Member or such Class B-1 Member’s duly authorized attorney;

(iii) such Class B-1 Member shall represent in writing that no Liens exist on
the Class B-1 Units and Class B Common Stock delivered pursuant to
Sections 2.01(d)(i) and 2.01(d)(ii) (other than transfer restrictions imposed by
or under applicable securities laws, the LLC Agreement and this Agreement), or
that any such Liens have been released;

(iv) if such Class B-1 Member delivers to the Company, Intermediate Holdco or
Pubco, pursuant to Section 2.01(d)(i) or 2.01(d)(ii), a certificate representing
a number of Class B-1 Units or shares of Class B Common Stock that is greater
than the number of Class B-1 Units or shares of Class B Common Stock specified
in the applicable Exchange Request, the Company, Intermediate Holdco or Pubco
will deliver to such Class B-1 Member certificates representing the excess
Class B-1 Units or Class B Common Stock, as applicable; and

(v) The Company, Intermediate Holdco or Pubco, as applicable, shall deliver or
cause to be delivered to such Class B-1 Member (x) the applicable Stock
Consideration, registered in such names and such denominations as such Class B-1
Member requested pursuant to Section 2.01(b)(iii) or, if Pubco has so elected,
(y) the applicable Cash Consideration. To the extent the any Stock Consideration
is to be paid or settled through the facilities of The Depository Trust Company,
the Company, Intermediate Holdco or Pubco, as applicable shall, subject to
Section 3.02(a) below, upon the written instruction of a Class B-1 Member,
deliver or cause to be delivered such Stock Consideration deliverable to such
Class B-1 Member, through the facilities of The Depository Trust Company, to the
account of the participant of The Depository Trust Company designated by such
Class B-1 Member.

(e) Publicly Traded Partnership. Notwithstanding anything to the contrary
herein, no Exchange shall be permitted (and, if attempted, shall be void ab
initio) if, in the good faith determination of the Company, such Exchange would
pose a material risk that the Company would be a “publicly traded partnership”
as defined in Section 7704 of the Code; provided that an Exchange will not be
prohibited on this basis so long as the Company continues to satisfy the
“private placements” safe harbor pursuant to Section 1.7704-1(h) of the Treasury
Regulations promulgated under such Section 7704 of the Code, as determined by
the Company in its sole discretion exercised in good faith.

 

7



--------------------------------------------------------------------------------

Section 2.02. Adjustment. On the date hereof, the Exchange Rate shall equal 1.
The Exchange Rate shall be adjusted accordingly if there is: (i) any subdivision
(by any unit or stock split, unit or stock distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
or stock split, reclassification, reorganization, recapitalization or otherwise)
of the Class B-1 Units or Class B Common Stock or any similar event, in each
case that is not accompanied by an identical subdivision or combination of the
Class A Common Stock; or (ii) any subdivision (by any stock split, stock
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
reorganization, recapitalization or otherwise) of the Class A Common Stock or
any similar event, in each case that is not accompanied by an identical
subdivision or combination of the Class B-1 Units and Class B Common Stock. If
there is any reclassification, reorganization, recapitalization or other similar
transaction in which the Class A Common Stock are converted or changed into
another security, securities or other property, then upon any subsequent
Exchange, an Exchanging Class B-1 Member shall be entitled to receive the amount
of such security, securities or other property that such Exchanging Class B-1
Member would have received if such Exchange had occurred immediately prior to
the effective date of such reclassification, reorganization, recapitalization or
other similar transaction, taking into account any adjustment as a result of any
subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the shares of Class A Common Stock are
converted or changed into another security, securities or other property, this
Section 2.02 shall continue to be applicable, mutatis mutandis, with respect to
such security or other property.

Section 2.03. Reservation of Class A Common Stock; Listing. Pubco shall at all
times reserve and keep available out of its authorized but unissued shares of
Class A Common Stock, solely for the purpose of issuance upon an Exchange, the
maximum number of shares of Class A Common Stock as shall be issuable upon
Exchange of all outstanding Class B-1 Units and shares of Class B Common Stock;
provided that nothing contained herein shall be construed to preclude Pubco from
satisfying its obligations in respect of any such Exchange by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of Pubco). If any shares of Class A Common Stock require registration
with or approval of any Governmental Entity under any federal or state law
before such shares of Class A Common Stock may be issued upon an Exchange, Pubco
shall use reasonable efforts to cause such shares of Class A Common Stock to be
duly registered or approved, as the case may be. Pubco shall list and use its
reasonable efforts to maintain the listing of the shares of Class A Common Stock
required to be delivered upon any such Exchange prior to such delivery upon the
national securities exchange upon which the outstanding shares of Class A Common
Stock are listed at the time of such Exchange (it being understood that any such
shares may be subject to transfer restrictions under applicable securities
laws). Pubco covenants that all shares of Class A Common Stock issued upon an
Exchange will, upon issuance, be validly issued, fully paid and non-assessable.

Section 2.04. Recapitalization. This Agreement shall apply to the Class B-1
Units held by the Class B-1 Members and their Permitted Transferees as of the
date hereof, as well as any Class B-1 Units hereafter acquired by a Class B-1
Member and its Permitted Transferees. This Agreement shall apply to, mutatis
mutandis, and all references to “Class B-1 Units” shall be deemed to include,
any security, securities or other property of the Company that may be issued in
respect of, in exchange for or in substitution of Class B-1 Units, by reason of
any distribution or dividend, split, reverse split, combination,
reclassification, reorganization, recapitalization, merger, exchange (other than
an Exchange) or other transaction.

 

8



--------------------------------------------------------------------------------

Section 2.05. Removal of Impediments to Exchange. The Company, Intermediate
Holdco and Pubco shall use reasonable best efforts to remove any impediment that
in the good faith judgment of the Company, Intermediate Holdco and Pubco would
cause any Exchange to be prohibited by applicable law or regulation or that
would cause any Exchange to violate any contract, commitment, agreement,
instrument, arrangement, understanding, obligation or undertaking to which the
Company, Intermediate Holdco or Pubco is subject.

ARTICLE 3

TRANSFER RESTRICTIONS

Section 3.01. General Restrictions on Transfer. (a) Each Class B-1 Member
understands and agrees that any shares of Class A Common Stock received by such
Class B-1 Member in any Exchange (any such shares of Class A Common Stock,
“Restricted Class A Common Stock”) may not be transferred except in compliance
with the Securities Act, any other applicable securities or “blue sky” laws, and
the terms and conditions of this Agreement.

(b) Without limitation of Section 3.01(a), each Class B-1 Member understands and
agrees that, unless exchanged pursuant to an effective registration statement
under the Securities Act, the Restricted Class A Common Stock are restricted
securities under the Securities Act and the rules and regulations promulgated
thereunder. Each Class B-1 Member agrees that it shall not transfer any shares
of Restricted Class A Common Stock (or solicit any offers in respect of any
transfer of any shares of Restricted Class A Common Stock), except in compliance
with the Securities Act, any other applicable securities or “blue sky” laws, and
the terms and conditions of this Agreement.

(c) Any attempt to transfer any shares of Restricted Class A Common Stock not in
compliance with this Agreement shall be void ab initio, and Pubco shall not, and
shall cause any transfer agent not to, give any effect in Pubco’s stock records
to such attempted transfer.

Section 3.02. Legends. (a) In addition to any other legend that may be required,
subject to Section 3.02(b), each certificate for shares of Restricted Class A
Common Stock issued to a Class B-1 Member (or any of such Class B-1 Member’s
Permitted Transferees) shall bear a legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.

(b) If any shares of Restricted Class A Common Stock is eligible to be sold
pursuant to Rule 144(b)(1) under the Securities Act (or any successor
provision), upon the written request of the holder thereof, accompanied (if
Pubco shall so request) by an opinion of counsel reasonably acceptable to Pubco,
Pubco shall issue to such holder a new certificate evidencing such shares of
Restricted Class A Common Stock without the legend required by Section 3.02(a)
endorsed thereon.

Section 3.03. Permitted Transferees. Subject to this Article 3, each Class B-1
Member acquiring shares of Restricted Class A Common Stock may at any time
transfer any or all of its shares of Restricted Class A Common Stock to any
Person so long as the transfer to such transferee is in compliance with
Section 4.6(b) of the Stockholders Agreement, if applicable, the Securities Act
and any other applicable securities or “blue sky” laws.

 

9



--------------------------------------------------------------------------------

ARTICLE 4

OTHER AGREEMENTS; MISCELLANEOUS

Section 4.01. Expenses. Each party hereto shall bear its own expenses in
connection with the consummation of any of the transactions contemplated hereby,
whether or not any such transaction is ultimately consummated, except that Pubco
shall bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange, and Pubco shall promptly
cooperate in all filings required to be made under the Hart-Scott-Rodino
Antitrust Improvement Act of 1976, as amended, in connection with any Exchange
(but Pubco shall not be obligated to bear, and shall be reimbursed by the
applicable Class B-1 Member for, the expenses of any such filing or of any
information request from any Governmental Entity relating thereto); provided,
however, that if any transfer taxes, stamp taxes or duties, or other similar
taxes are imposed by reason of or in connection with the issuance of a
certificate pursuant to Section 2.01(d)(v) in a name other than that of the
Class B-1 Member requesting an Exchange (or The Depository Trust Company or its
nominee for the account of a participant of The Depository Trust Company that
will hold the shares for the account of such Class B-1 Member), then the Person
or Persons requesting the issuance thereof or Exchanging the Class B-1 Units, as
applicable, shall bear any such transfer taxes, stamp taxes or duties, or other
similar taxes (or establish to the reasonable satisfaction of the Company,
Intermediate Holdco or Pubco, as applicable, that such tax is not payable).

Section 4.02. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and shall be
delivered in person or sent by facsimile (provided a copy is thereafter promptly
delivered as provided in this Section 4.02), email or nationally recognized
overnight courier, addressed to such party at the address, facsimile number or
email address set forth in Exhibit A hereto, or below with respect to Pubco, or
such other address or facsimile number as may hereafter be designated in writing
by such party to the other parties:

if to Pubco, to:

MediaAlpha, Inc.

700 South Flower Street, Suite 640

Los Angeles, California 90017

Attention: General Counsel

E-mail: legal@mediaalpha.com

with a copy (which shall not constitute notice to Pubco) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: C. Daniel Haaren

Facsimile: (212) 474-1708

E-mail: dhaaren@cravath.com

Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 4.02, if sent prior to 5:00 p.m. on a Business
Day in the place of receipt; otherwise, such Notice shall be deemed not to have
been received until the next succeeding Business Day.

 

10



--------------------------------------------------------------------------------

Section 4.03. Permitted Transferees. To the extent that a Class B-1 Member (or
an applicable Permitted Transferee of such Class B-1 Member) validly transfers
after the date hereof any or all of its Class B-1 Units (together with an
equivalent number shares of Class B Common Stock) to a Permitted Transferee of
such Person or to any other Person in a transaction not in contravention of, and
in accordance with, the LLC Agreement, then the transferee thereof shall have
the right to execute and deliver a joinder to this Agreement, in form and
substance reasonably satisfactory to Pubco. Upon execution of any such joinder,
such transferee shall, with respect to such transferred Class B-1 Units and
shares of Class B Common Stock, be entitled to all of the rights and bound by
each of the obligations applicable to the relevant transferor hereunder;
provided that the transferor shall remain entitled to all of the rights and
bound by each of the obligations with respect to Class B-1 Units and shares of
Class B Common Stock that were not so transferred.

Section 4.04. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 4.05. Counterparts. This Agreement may be executed (including by
facsimile transmission with counterpart pages) in one or more counterparts, each
of which shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that all parties need
not sign the same counterpart.

Section 4.06. Entire Agreement; No Third Party Beneficiaries. This Agreement
together with the LLC Agreement, Tax Receivables Agreement, Stockholders
Agreement and Registration Rights Agreement (a) constitutes the entire agreement
and supersedes all other prior agreements, both written and oral, among the
parties with respect to the subject matter hereof and (b) is not intended to
confer upon any Person, other than the parties hereto and their Permitted
Transferees, any rights or remedies hereunder.

Section 4.07. Further Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents (including tax forms) and take such
further actions as may be reasonably requested from time to time by any other
party hereto to give effect to and carry out the transactions contemplated
herein.

Section 4.08. Dispute Resolution. The provisions of Article 13 of the LLC
Agreement are hereby incorporated herein in their entirety.

Section 4.09. Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, construed and enforced in accordance with the
laws of the State of Delaware without regard to conflicts of law principles
thereof.

Section 4.10. Consent to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought and maintained exclusively in any United
States District Court sitting in the State of Delaware or the Court of Chancery
of the State of Delaware. Each of the parties irrevocably consents to submit to
the personal jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding.

 

11



--------------------------------------------------------------------------------

Process in any such suit, action or proceeding in such courts may be served, and
shall be effective, on any party anywhere in the world, whether within or
without the jurisdiction of any such court, by any of the methods specified for
the giving of Notices pursuant to Section 4.02. Each of the parties irrevocably
waives, to the fullest extent permitted by law, any objection or defense that it
may now or hereafter have based on venue, inconvenience of forum, the lack of
personal jurisdiction and the adequacy of service of process (as long as the
party was provided Notice in accordance with the methods specified in
Section 4.02) in any suit, action or proceeding brought in such courts.

Section 4.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 4.12. Amendments; Waivers. (a) No provision of this Agreement may be
amended or waived unless such amendment or waiver is approved by a majority of
the board of directors of Pubco (including in such majority at least one
director designee of each of WTM, Insignia and the Founders (treating the
Founders collectively as a single stockholder for this purpose) for so long as
such stockholder has the right to designate at least one director to such board
pursuant to the Stockholders Agreement), the Company and each of Insignia and
the Founders (only to the extent they hold any Class B-1 Units) and their
respective Permitted Transferees.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 4.13. Assignment. Except as contemplated by Section 4.03 and except that
the rights to have a legend removed from a certificate representing shares of
Restricted Class A Common Stock in accordance with Section 3.02(b) shall be
deemed automatically assigned in connection with any transfer not prohibited
hereunder, neither this Agreement nor any of the rights or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors, continuations (including for tax purposes), assigns
and Permitted Transferees (collectively, “Successors”). Any reference in this
Agreement to a party includes a reference to such party’s Successors (and, for
the avoidance of doubt, in such case, Exchanges may be made in respect of an
equity interest in the Company’s Successor).

Section 4.14. Tax Treatment. The parties to this Agreement intend that this
Agreement shall be treated as part of the partnership agreement of the Company
pursuant to Section 761(c) of the Code and Treasury Regulation Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c). For U.S. federal and applicable state and
local income tax purposes, except as otherwise required by an applicable change
in law or a final determination (as defined in Section 1313(a) of the Code): (a)
the parties hereto agree to treat any Exchanges effected by the Company as a
“disguised sale” of the Class B-1 Units to Pubco (or Intermediate Holdco, if
applicable) under Section 707 of the Code; (b) the parties hereto will report
any Exchanges consummated hereunder as a taxable sale of Class B-1 Units and
Class B Common Stock by a Class B-1 Member to Pubco (or Intermediate Holdco, if
applicable), in which sale the consideration shall be the applicable Stock
Consideration or Cash Consideration and any related payments made to such party
under the Tax Receivables Agreement; (c) to the extent any Exchange is effected
by Pubco, the parties hereto agree that Pubco will be treated as immediately
contributing the Class B-1 Units acquired in any Exchange to Intermediate Holdco
in a transfer described under Section 351(a) of the Code; and (d) no party will
take a contrary position on any income tax return, amendment thereof or
communication with a taxing authority.

 

12



--------------------------------------------------------------------------------

Section 4.15. Withholding. Pubco, Intermediate Holdco and the Company may deduct
and withhold from any payments made under this Agreement with respect to any
Exchange (whether in the form of Stock Consideration or Cash Consideration) such
amounts (or property) as it is required to deduct and withhold under applicable
tax law; provided that Pubco, Intermediate Holdco or the Company, as applicable,
may, in its sole discretion, allow the Exchanging Class B-1 Member to pay such
amounts owed on the Exchange in cash in lieu of Pubco, Intermediate Holdco or
the Company, as applicable, withholding or deducting such amounts (or property).
To the extent that amounts are (or property is) so deducted or withheld and paid
over to the appropriate Governmental Entity, the deducted or withheld amounts
(or property) will be treated for all purposes of this Agreement as having been
paid (or delivered) to the party in respect of which the deduction or
withholding was made. The parties will reasonably cooperate (including by
providing any applicable forms to Pubco, Intermediate Holdco or the Company, as
applicable, prior to any Exchange) to reduce or eliminate any deduction or
withholding that might otherwise be required with respect to any payments
required to be made under this Agreement. If Pubco, Intermediate Holdco or the
Company determines that any amounts by reason of any U.S. federal, state, local
or non-U.S. tax laws or regulations are required to be deducted or withheld in
respect of any Exchange, Pubco, Intermediate Holdco or the Company, as the case
may be, shall promptly notify the Exchanging Class B-1 Member in writing in
advance of making any such deduction or withholding and shall consider in good
faith any positions or alternative arrangements that such Class B-1 Member
raises that may reduce or eliminate any such deduction or withholding.

Section 4.16. Distributions. No Exchange will impair the right of an Exchanging
Class B-1 Member to receive any distributions payable on the Class B-1 Units so
Exchanged in respect of a record date that occurs prior to the Closing for such
Exchange (but for which payment had not yet been made at the time of such
Closing), in which case such Exchanging Class B-1 Member will retain, with
respect to the Class B-1 Units so Exchanged, only the right to be paid such
earned but unpaid distribution at the time it is paid to other Class B-1
Members.

Section 4.17. Effective Date. This Agreement shall become effective upon the IPO
and shall be of no force and effect prior to the IPO.

[Signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

MEDIAALPHA, INC. By:   /s/ Steven Yi Name: Steven Yi Title:   Chief Executive
Officer

 

QL HOLDINGS LLC By:   /s/ Steven Yi Name: Steven Yi Title:   Chief Executive
Officer

 

GUILFORD HOLDINGS, INC. By:   /s/ Todd C. Pozefsky Name: Todd C. Pozefsky Title:
  President

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

INSIGNIA QL HOLDINGS, LLC By:   /s/ Tony Broglio Name: Tony Broglio Title:
  President and Secretary

 

INSIGNIA A QL HOLDINGS, LLC By:   /s/ Tony Broglio Name: Tony Broglio Title:
  President and Secretary

 

STEVEN YI By:   /s/ Steven Yi

 

OBF INVESTMENTS, LLC By:   /s/ Steven Yi Name: Steven Yi Title:   Manager

 

O.N.E. HOLDINGS LLC By:   /s/ Eugene Nonko Name: Eugene Nonko Title:   Manager

 

WANG FAMILY INVESTMENTS LLC By:   /s/ Ambrose Wang Name: Ambrose Wang Title:
  Manager

 

QUOTELAB HOLDINGS, INC. By:   /s/ Steven Yi Name: Steven Yi Title:   President
and CEO

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

KEITH CRAMER By:   /s Keith Cramer

 

TIGRAN SINANYAN By:   /s/ Tigran Sinanyan

 

LANCE MARTINEZ By:   /s/ Lance Martinez

 

BRIAN MIKALIS By:   /s/ Brian Mikalis

 

ROBERT PERINE By:   /s/ Robert Perine

 

JEFFREY SWEETSER By:   /s/ Jeffrey Sweetser

 

SERGE TOPJIAN By:   /s/ Serge Topjian

 

KUANLING AMY YEH By:   /s/ Kuanling Amy Yeh

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

     Immediately Following IPO        Number of
Class B-1
Units Owned      Number of
Class B
Common
Stock Owned   Name and Address of Class B-1 Member      

Insignia QL Holdings, LLC

c/o Insignia Capital Group

1333 California Blvd, Suite 520

Walnut Creek, CA 94596

Attention: Tony Broglio

     6,122,758        6,122,758  

Insignia A QL Holdings, LLC

c/o Insignia Capital Group

1333 California Blvd, Suite 520

Walnut Creek, CA 94596

Attention: Tony Broglio

     4,832,970        4,832,970  

Steven Yi

     46,417        46,417  

OBF Investments, LLC

Attention: Steven Yi

     4,592,507        4,592,507  

O.N.E. Holdings LLC

Attention: Eugene Nonko

     4,638,924        4,638,924  

Wang Family Investments LLC

9400 Hilltop Road

Bellevue, WA 98004

Attention: Ambrose Wang

     3,242,448        3,242,448  



--------------------------------------------------------------------------------

QuoteLab Holdings, Inc.

700 S. Flower St., Suite 640

Los Angeles, CA 90017

Attention: Steven Yi

     908,348        908,348  

Keith Cramer

     368,389        368,389  

Tigran Sinanyan

     499,841        499,841  

Lance Martinez

     155,075        155,075  

Brian Mikalis

     178,678        178,678  

Robert Perine

     138,738        138,738  

Jeffrey Sweetser

     169,497        169,497  

Serge Topjian

     175,936        175,936  

Kuanling Amy Yeh

     234,621        234,621  